DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.


Allowable Subject Matter
Reference 1: Williams (US 4,930,001)
Regarding claim 1, Williams discloses a method for interconnecting electronic circuits, comprising:
depositing a plurality of metallic posts (refer to 16) on each electronic circuit (see col. 3, lines 32-38);
depositing a respective indium bump (11) on each respective metallic post (20); aligning the indium bumps of the respective electronic circuits (see fig. 3); and
applying heat at a temperature below a melting temperature of the indium, and sufficient pressure between the respective electronic circuits, to deform and cold-
	Reference 2: White (US 2019/0229094; which has PCT/US16/51510).
Regarding claim 14, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for at least one of the electronic circuits comprises at least one qubit.
White teaches the same field of an endeavor wherein at least one of the electronic circuits (102) comprises at least one qubit (see Abstract).
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include at least one of the electronic circuits comprises at least one qubit as taught by Williams in the teaching of White so that it reduces loss in stacked quantum devices (see par. 1).
However, neither Williams nor White or their combination teaches “at least one electronic circuit comprising a superconducting electronic device” in claims 1, 14 and 22.
Claims 1-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for interconnecting electronic circuits, comprising: “depositing a plurality of metallic posts on each electronic circuit, at least one electronic circuit comprising a superconducting electronic device;… , and sufficient pressure between the respective electronic circuits, to deform and cold-weld the plurality of aligned indium bumps on the respective electronic circuits, to form a bonded circuit having a plurality of cold-welded indium bonds configured to carry an electrical current without resistance of at least about 10 mA at a temperature of less than 3.4 °K” in combination of all of the limitations of claim 1. Claims 2-12 and 14-17 include all of the limitations of claim 1.
Regarding claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a multi-chip module comprising: “wherein opposing indium bumps are compressed and heated below a melting temperature of the indium to form a cold-welded bond configured to carry an electrical current without resistance of at least about 10 mA at a temperature of less than 3.4 °K, that functions as a superconducting interconnect between superconducting circuits on the respective electronic chips and carrier” in combination of all of the limitations of claim 18. Claims 19-21 include all of the limitations of claim 18.
Regarding claim 22, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for interconnecting electronic circuits, comprising: “heating the aligned indium bumps below a melting temperature of the indium, under sufficient pressure to deform and cold-weld the plurality of aligned indium bumps, to form a bonded circuit having a plurality of cold-welded indium bonds configured to carry an electrical current without resistance of at least about 10 mA at a temperature of less than 3.4 °K” in combination of all of the limitations of claim 22. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818